Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim #1 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Examiner takes the position that neither the specification nor the claim language provides a description/definition of nature or criticality of the phrase, “plurality of conductor layers are proportional to widths of the channel structure at a same respective depths”, stated in claim #1; thus, not providing one of ordinary skill in the art the proper information/instruction to reproduce the claimed device without undue experimentation. Correction to this matter is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1, 13, 14, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" and further in view of EOM et al., (U.S. Pub. No. 2019/0081067), hereinafter referred to as “Eom”.

Kawasaki shows, with respect to claim #1, 13, 14, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) and are subsequently used to (paragraph 0092, 0102) comprising interleaved a plurality of conductor layers (fig. #5, item 142) (paragraph 0094) and a plurality of dielectric layers (fig. #5, item 132) (paragraph 0092)  over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49) along the sidewalls (paragraph 0129).

Kawasaki substantially shows the claimed invention as shown in the rejection above.
Kawasaki fails to show explicitly, with respect to claim #1, a memory device wherein  the channel structure has various widths at different depths, and a thicknesses of the plurality of conductor layers are proportional to widths of the channel structure at a same respective depths.

Eom teaches, with respect to claim #1, a device wherein second angle (fig. #2, item θ2) is formed to be different from (e.g., greater than) the third angle (fig.#2, item θ3) by processes of forming a channel hole (fig. #9, item CHH) extending through the conductive films (fig. #2, item 180) (paragraph 0036) and the interlayer insulating films (fig. #9, item 108a-f) (paragraph 0022) which results in varying widths of the conductor (fig. below: item C’ and C”) and insulator layers (fig. below: B’ and B”) which depends the position of the channel layer (fig. below, item A’ and A”) (paragraph 0032, 0044).

[AltContent: textbox (C”)][AltContent: ][AltContent: textbox (C’)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (B”)][AltContent: textbox (B’)][AltContent: arrow][AltContent: textbox (Insulation)][AltContent: textbox (Conductors)][AltContent: textbox (A”)][AltContent: textbox (A’)][AltContent: arrow][AltContent: arrow]                 
    PNG
    media_image1.png
    546
    479
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a memory device wherein  the channel structure has various widths at different depths, and a thicknesses of at least one of the plurality of conductor layers are nominally proportional to widths of the channel structure at a same respective depths, into the method of Kawasaki, with the motivation that this provides structural support that provide a greater thickness for the charge storage and memory films which have a higher threshold voltage, as taught by Eom.

claim #11, a memory device wherein the width variation within the backside trenches (fig. #18D, item 79) along the first horizontal direction hd1 at a given height from the substrate may be in a range from 1% to 50%, such as from 2% to 15% of the average width of the backside trenches at the given height, thus creating an area at the bottom of the trench with a lesser width than the top of the trench (paragraph 0160) and a memory device wherein the thickness of the plurality of conductor layers of the upper portion (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of the lower portion (fig. 15b, item 104 (2-5 nm) (paragraph 0080) range between 30-40 nm (paragraph 0079).

The Examiner notes that Kawasaki does not explicitly state that the thicknesses of the lower portion are less than the upper portions. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices. Such variation can assist in controlling higher/lower threshold voltage limits for the deposited conductive/insulation layers, as shown by Kawasaki.

Kawasaki shows, with respect to claim #12, a memory device wherein the width variation within the backside trenches/(channel structure) (fig. #18D, item 79) along the first horizontal direction hd1 at a given height from the substrate may be in a range from 1% to 50%, such as from 2% to 15% of the average width of the backside trenches at the given height, thus creating an area at the bottom of the trench with a lesser width than the top of the trench (paragraph 0160) and  wherein the thickness of the plurality of conductor layers of the upper (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of the lower portion (fig. 15b, item 104 (2-5 nm) (paragraph 0080) range between 30-40 nm (paragraph 0079).

The Examiner notes that Kawasaki, with respect to claim #12, does not explicitly state that the thicknesses of the conductor layers corresponding to the wider portion are greater than thicknesses of conductor layers corresponding to the rest of the channel structure. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices. Such variation can assist in controlling higher/lower threshold voltage limits for the deposited conductive/insulation layers, as shown by Kawasaki.

Kawasaki shows, with respect to claim #15 and 16, a memory device wherein the thickness of the plurality of conductor layers of the upper portion (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of the lower portion (fig. 15b, item 104 (2-5 nm)] (paragraph 0080) range between 30-40 nm (paragraph 0079).

The Examiner notes that Kawasaki does not explicitly state that the thicknesses of the lower portion are less than the upper portions. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices.



Kawasaki shows, with respect to claim # 17, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating (interleaved) stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) wherein the plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) are over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49), wherein sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10’) (paragraph 0150).Examiner takes the position that Kawasaki shows, with respect to claim #17, a memory device wherein the sacrificial layers (Fig. #15b, items 103, 104, 105, or as seen in figure below as SL) which are flush with surface of the channel opening (paragraph 0127) and therefore by nature of the term are proportional to the channel width.

Kawasaki shows, with respect to claim #18, a method wherein the sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10’) (paragraph 0150).

//
#2-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" as modified by EOM et al., (U.S. Pub. No. 2019/0081067), hereinafter referred to as “Eom” and in further view of Iwai et al., (U.S. Pat. No. 10,985,176), hereinafter referred to as " Iwai ".

Kawasaki shows, with respect to claim #2-4, 9 a memory device, wherein the upper conductive and insulating layers of the first alternating (interleaved) stack (fig. #9d, item 132, 142) (paragraph 0096) may consist of a varied thickness (20-50 nm) and the lower conductive layers (fig. #9d, item 104) may consist of a varying thickness (30-400 nm) (paragraph 0079). The Examiner notes that Kawasaki does not state explicitly that the upper layers of the stack have a greater thickness than the lower portion of the stack. However, the Examiner takes the position that the possible ranges of thickness afford the option to one of ordinary skill to choose a combination that provide the design choice needed, as shown in the rejection above. For example, the lower layers could be deposited at a thickness of (fig. #9d, item 104) 31 nm, while the upper stack (fig. #9d, item 132, 142) could be deposited at 35 nm. For these reasons, the Examiner takes the position that the rejection is proper.

Kawasaki as modified by Eom, substantially shows the claimed invention, including channel areas with varying widths, as shown in the rejection above. 

Kawasaki as modified by Eom, fails to show, with respect to claim #2-4, 9, a memory device wherein: the channel structure is divided into a lower portion and an upper portion along 

Iwai teaches, with respect to claim #2-4, 9, a memory device sidewalls of each backside trench (fig. #13a, item 79) may be vertical and planar or may have a non-linear vertical profile such as a bowing/bulging profile wherein the bulging trench segments (fig. #11H, item 79B), as the trench approaches the upper layers, the laterally-undulating backside trenches (fig. #11H, item 79U) may extend through more than 50% (such as 70%-100%) of the thickness of the source-select-level conductive layer (fig. #11H, item 118) (column #25, line 8-19).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2-4, 9, a memory device wherein: the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the lower portion being less than a width of the channel structure in the upper portion, into the method of Kawasaki as modified by Eom, with the motivation that this provides structural support, the bulging portions provide a greater thickness for the charge storage and memory films have a higher threshold voltage, as taught by Iwai.

///
Claim #5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" as modified by EOM et al., (U.S. Pub. No. 2019/0081067), hereinafter referred to as “Eom”  and .

Kawasaki shows, with respect to claim #5, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) and are subsequently used to form memory stack structures (paragraph 0092, 0102) comprising interleaved a plurality of conductor layers (fig. #5, item 142) (paragraph 0094) and a plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092, 0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49) along the sidewalls (paragraph 0129) wherein the cavity (fig. #9b, item 49') in each memory opening is not completely fill and wherein the opening is proportionally filled with a channel material layer (fig. #9b item 60L) and a dielectric core layer (fig. #9c, item 62) (paragraph 0133, 0134).

Kawasaki as modified by Eom and Iwai, substantially shows the claimed invention as shown in the rejection above. 
Kawasaki as modified by Eom and Iwai, fails to show, with respect to claim #5 and 6, a memory device wherein: in the lower portion, the conductor layers and the dielectric layers comprise at least one first division along the vertical direction, each first division comprising at least one conductor layer; in each of the at least one first division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one first division increase as the depth decrease.


Hojo teaches, with respect to claim #5 and 6, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) in a distal segment of a second area that laterally protrudes farther than the overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5 and 6, a memory device wherein: in the lower portion, the conductor layers and the dielectric layers comprise at least one first division along the vertical direction, each first division comprising at least one conductor layer; in each of the at least one first division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one first division increase as the depth decrease, into the method of Kawasaki as modified by Eom and Iwai, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Hojo.

Kawasaki as modified by Eom and Iwai, fails to show, with respect to claim #7, a memory device wherein in the upper portion, the conductor layers and the dielectric layers 

Hojo teaches, with respect to claim #7, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) in a distal segment of a second area that laterally protrudes farther than the overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64)  in each of the at least one second division (fig. below AC), the thickness of each conductor layer (fig. below, item CC) (column #22, line 56-66) is the same; and the thicknesses of the conductor layers in the at least one second division (fig. below, AV) decrease as the depth increases (fig. #19, item 46)(column #22, line 56-66). 







[AltContent: textbox (Area with varying thickness: AV)]
[AltContent: textbox (Conducting layers of Consistent thickness: CC)][AltContent: arrow]
[AltContent: textbox (Area with constant thickness: AC)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image2.png
    678
    713
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a memory device wherein in the upper portion, the conductor layers and the dielectric layers comprise at least one second division along the vertical direction, each second division comprising at least one conductor layer; in each of the at least one second division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one second division decrease as the depth increases, into the method of Kawasaki as modified by Eom and Iwai, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Hojo.


Kawasaki as modified by Eom substantially shows the claimed invention as shown in the rejection above. 
Kawasaki as modified by Eom in fails to show, with respect to claim #8 and 10 a memory device wherein the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the upper portion being less than a width of the channel structure in the lower portion; and the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion.

Iwai teaches, with respect to claim #8 and 10, a memory device sidewalls of each backside trench (fig. #13a, item 79) may be vertical and planar, may be tapered and planar, or may have a non-linear vertical profile such as a bowing/bulging profile wherein the bulging trench segments (fig. #11H, item 79B) of the laterally-undulating backside trenches (fig. #11H, item 79U) may extend through more than 50% (such as 70%-100%) of the thickness of the source-select-level conductive layer (fig. #11H, item 118) (column #25, line 8-19), wherein the degree of bowing of the sidewalls of the backside trenches (fig. #13a, item 79) may be dependent on the local width of the backside trenches (column #26, line 9-15)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 10, a memory device wherein the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the upper portion being less than a width of the channel structure in 


Kawasaki as modified by Eom and Iwai, substantially shows the claimed invention as shown in the rejection above. 
Kawasaki as modified by Eom and Iwai, fails to show, with respect to claim #8 and 10, a memory device wherein the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion.

Hojo teaches, with respect to claim #8 and 10, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) in a distal segment of a second area that laterally protrudes farther than the overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64)  in each of the at least one second division (fig. above AC), the thickness of each conductor layer (fig. above, item CC) (column #22, line 56-66) is the same; and the thicknesses of the conductor layers in the at least one second division (fig. above, AV) decrease as the depth increases (fig. #19, item 46)(column #22, line 56-66).

claim #8 and 10, a memory device wherein the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion, into the method of Kawasaki as modified by Eom and Iwai, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Hojo.

///
Claim #19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" as modified by EOM et al., (U.S. Pub. No. 2019/0081067), hereinafter referred to as “Eom” and in further view of Hojo et al., (U.S. Pat. No. 10,700089), hereinafter referred to as "Hojo ".

Kawasaki as modified by Eom, shows the claimed invention as shown in the rejection above. 
Kawasaki as modified by Eom, fails to show, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack; forming a semiconductor plug at a bottom of the channel hole; and forming a functional sidewall over and in contact with the semiconductor plug.

Hojo teaches, with respect to claim #19, a memory device wherein  pedestal channel portion (channel plug) (fig. #13, item 11) comprises a single crystalline semiconductor material (fig. #13, item 10) (column #14, line 16-25) wherein the combination of a pedestal channel portion (fig. #13h, item 11) a memory stack structure (fig. #13h, item 55), a dielectric core (fig. #13h, item 62), and a drain region (fig. #13h, item 63) within a memory opening (fig. #13h, item 49) (column #19, line 1-9).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack; forming a semiconductor plug at a bottom of the channel hole; and forming a functional sidewall over and in contact with the semiconductor plug, into the method of Kawasaki as modified by Eom, with the motivation this assist in the control of the voltage and conductivity at the bottom of the channel area, as taught by Hojo.

Kawasaki shows, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer (fig. #9b, item 52), a charge storage layer (fig. #9b, item 54), a tunneling dielectric layer (fig. #9b, item 56), and a semiconductor channel material layer (fig. #9b, item 60L) (paragraph 0129).


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
12/30/2021
/TELLY D GREEN/            Primary Examiner, Art Unit 2822                                                                                                                                                                                            	January 2, 2022